Hosmer, Ch. J.
The building, which is the subject of this suit, was erected fifty years ago; and occupied as a meetinghouse. More than twenty years since, it was dwelt in, by a poor family; and for ten or fifteen years past, was used as a joiner’s shop, until it underwent very extensive repairs, and was converted into a dwelling-house. The court below instructed the jury, if at the time Booth built the cellar, raised up the building, and made all the improvements described, the building was a dwelling-house, the repairs were rightly made; but if it was not, that he had erected a wooden dwelling-house, contrary to the statute. In my opinion, the charge was unquestionably erroneous. The statute exclusively prohibits the erection of wooden dwelling-houses, or of additions to them or other buildings, of the same materials, in which there is placed a chimney, fire-place, or stove. The law being penal, must receive a strict construction; (Daggett v. State of Connecticut, ante 60.) and the point or determination is merely this; Whether the facts in this case shew, that a wooden building has been erected. That a former building was extensively repaired, and converted to a new use, is not disputed; but, whether regard be had to etymology, or the popular meaning of language, no dwelling-house was built or erected, and of consequence, no law has been contravened.
The other Judges were of the same opinion, except Brainard, J., who was absent.
Judgment to be reversed.